DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III (Claims 21-30) in the reply filed on 11 February 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner to consider all of the claims at the same time.  This is not found persuasive because a serious burden can be established when the Inventions require a different field of search (see MPEP 808.02). In the instant application, for example, Invention I requires search of mechanically joining a second part to a third part that is not required in Inventions II or III,  and Invention III requires searching of a direction of the first and second set of drops that is not required in Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-25 of copending Application No. 17/060,825 (reference application) hereinafter ‘825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of application ‘825 requires holding a first part and a second part in a relative position with respect to one another, moving the first part and the second part along a movement path while the first part and the second part are held in the relative position; and introducing drops of a liquid metal onto the first part, the second part, or both using a three-dimensional printer while the first part and the second part are held in the relative position. While the instant application requires a first direction of the liquid drops and a second direction of the liquid drops, this difference is minor and does not distinguish the overall appearance of one over the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US 2015/0021815 A1) hereinafter Albrecht.
	Regarding claim 21, Albrecht teaches a method (Title; Abstract), comprising:
holding a first (14) and a second (16) part in relative position with respect to one another such that an end of the first part is adjacent to and faces an end of the second part (Fig 1);
moving a three-dimensional (3D) printer (18) along a movement path while the first (14) and the second (16) part are held in the relative position (Fig 1; [0033]); and
depositing first (37) and second (41) sets of drops of a liquid metal onto the first (14) and the second (16) part using the 3D printer (18) while the first part (14) and the second part (16) are held in the relative position (Fig 1; [0033], wherein the first (37) and second (41) sets of the drops are deposited in a first direction, and the first (37) and the second (41) sets of the drops are arranged in a second direction that is different from the first direction (Fig 1).
Although Albrecht is silent on moving the first and the second part along a movement path, the method is drawn to using a 3D printer to join the first and second parts. In order to join the first and the second part, there are three options of moving the additive manufacturing tool along a movement path while the first and second parts are kept stationary, moving the first and second parts along a movement path while the additive manufacturing tool is kept stationary, or moving both the additive manufacturing tool and the first and second parts in differing movement paths. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to either options of moving the first and second parts along a movement path because there are a finite number of predictable solutions with a reasonable expectation of success (see MPEP 2143(E)). 
	Regarding claim 22, Albrecht teaches the first and second sets of the drops of the liquid metal cool and solidify to join the first (14) and the second parts (16) together to produce a butt joint (12) assembly (Fig 8; [0047]).
Albrecht does not explicitly disclose a thickness of the butt joint assembly is from about 0.2 mm to about 2 mm however does teach that the additive manufacturing tool (18) can measure the relative distance from the first part (14) to the second part (16) ([0033]). 
Applicant has not disclosed that the thickness of the butt joint assembly solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with thickness of the butt joint assembly at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the butt joint any width because the thickness of the butt joint assembly does not appear to provide any unexpected results.
	Regarding claim 23, Albrecht teaches the end of the first part (14) is in contact with the end of the second part (16) (Fig 8; [0047]).
	Regarding claim 24, Albrecht teaches a gap is defined between the end of the first part (14) and the end of the second part (16).
Albrecht does not explicitly disclose a width of the gap however does teach that the additive manufacturing tool (18) can measure the relative distance from the first part (14) to the second part (16) ([0033]). 
Applicant has not disclosed that the width of the gap solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with the width of the gap at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the width of the gap any width because the width of the gap does not appear to provide any unexpected results.
	Regarding claim 26, Albrecht teaches the second direction (in the direction of gravity) is opposite to the first direction (upwards) (Fig 8; [0047]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht as applied to claim 21 above, and further in view of Porter (US 4,314,132).
Regarding claim 25, Albrecht teaches the method of claim 21 but does not explicitly disclose the ends of the first and second parts are chamfered such that a distance between the ends of the first and second parts increases proceeding away from middle portions of the first and second parts toward outer surfaces of the first and second parts. 
Porter teaches a method of welding parts (Title; Abstract) and further teaches the ends of the first (10) and second parts (10’) are chamfered such that a distance between the ends of the first (10) and second parts (10’) increases proceeding away from middle portions of the first and second parts toward outer surfaces of the first and second parts (Fig 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Albrecht such that the ends of the first and second parts are chamfered such that a distance between the ends of the first and second parts increases proceeding away from middle portions of the first and second parts toward outer surfaces of the first and second parts as taught by Porter in order to effectively hold the welding material between the first and second parts.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726